DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 06/05/2020 and 03/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attraction controller configured to/ a sensor configured to” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Gordt et al. (US20190004598) (hereinafter Gordt) in view of White et al. (US9933624) (hereinafter White).
Regarding claim 1, Gordt discloses an amusement park attraction, comprising:
a ride vehicle configured to travel along a path of the amusement park attraction [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated via mobile terminal and VR headset]. 
an attraction controller configured to generate virtual elements [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated via mobile terminal and VR headset].  
a headset communicatively coupled to the attraction controller, wherein the headset is configured to be disposed on the head of the robot assembly, wherein the headset is configured to display the virtual elements generated by the attraction controller based on a headset position [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated relaying a variety of data to simulate and display ride settings].  
a camera disposed in the head of the robot assembly, wherein the camera is configured to acquire data indicative of the virtual elements displayed the headset [0031-0042; integrated camera in VR headset].
Gordt discloses the limitations of claim 1.  However Gordt does not explicitly disclose a robot assembly disposed on the ride vehicle, wherein a head of the robot assembly is configured to adjust positions relative to the ride vehicle.
White more explicitly discloses a robot assembly disposed on the ride vehicle, wherein a head of the robot assembly is configured to adjust positions relative to the ride vehicle [Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; fully immersive motion base connected to VR headset to provide interactive VR ride experience].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Gordt with the teachings of White as stated above.  By incorporating the explicit teachings of a immersive robotic assembly (motion base) to the virtual attraction ride system of Gordt, a versatile VR ride experience that provides a more efficient ride experience is achieved (see White col. 3 lines 20-35)
Regarding claim 2, Gordt discloses wherein the robot assembly comprises an adjuster configured to adjust the position of the head relative to the ride vehicle [0019, 0052-0056; orientation and positioning data relating to user during operation of ride].
Regarding claim 3, Gordt discloses the limitations of claim 3.  However Gordt does not explicitly disclose wherein the adjuster is configured to adjust the position of the head in response to a force imparted on the robot assembly, a force imparted on the ride vehicle, a speed of the ride vehicle, an acceleration of the ride vehicle, a location of the ride vehicle in the amusement park attraction, a time that the amusement park attraction is in operation, or any combination thereof.
[Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; sensors relaying immersive experience data relating to a variety of ride parameters including speed, position, velocity and environmental].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Gordt with the teachings of White for the same reasons as stated above.
Regarding claim 4, Gordt discloses the limitations of claim 4.  However Gordt does not explicitly disclose wherein the headset is configured to display the virtual elements based on a speed of the ride vehicle, a position of the ride vehicle in the amusement park attraction, a force imparted onto the headset, a time that the amusement park attraction is in operation, or any combination thereof.
White more explicitly discloses wherein the headset is configured to display the virtual elements based on a speed of the ride vehicle, a position of the ride vehicle in the amusement park attraction, a force imparted onto the headset, a time that the amusement park attraction is in operation, or any combination thereof. [Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; sensors relaying immersive experience data relating to a variety of ride parameters including speed, position, velocity and environmental].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Gordt with the teachings of White for the same reasons as stated above.
Regarding claim 5, Gordt discloses wherein the head comprises a cavity and a tray disposed within the cavity, and wherein the camera is coupled to the tray [Figs. 1-2, ABS, 0019-0031, 0042-0056; HMD with integrated camera].
Regarding claim 6, Gordt discloses wherein the camera is configured to record the virtual images displayed by the headset, show elements of the amusement park attraction, or both [Figs. 1-2, ABS, 0019-0031, 0042-0056; virtual immersive experience with a variety of entertainment attractions in an amusement park].
Regarding claim 7, Gordt discloses wherein the ride vehicle comprises a power source configured to couple to the robot assembly, and wherein the power source is configured to supply power to the robot assembly when the robot assembly is coupled to the power source [0052; power source and supply].
Regarding claim 8, Gordt discloses an amusement park attraction, comprising: 
a ride vehicle configured to travel along a path of the amusement park attraction [Figs. 1-2, ABS, 0019-0031, 0042-0056; virtual immersive experience with a variety of entertainment attractions in an amusement park]. 
an attraction controller configured to generate virtual elements [Figs. 1-2, ABS, 0019-0031, 0042-0056; virtual immersive experience with a variety of entertainment attractions in an amusement park]. 
a robot assembly disposed on the ride vehicle, wherein the robot assembly comprises a head, and a camera disposed in the head, wherein the camera is configured to acquire data indicative of the virtual elements displayed by the headset when the amusement park attraction is in operation [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated relaying a variety of data to simulate and display ride settings].   
a sensor configured to detect an operating parameter of the amusement park attraction [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated relaying a variety of data to simulate and display ride settings].   
[0031-0042; integrated camera in VR headset].
Gordt discloses the limitations of claim 8.  However Gordt does not explicitly disclose a headset disposed on the ride vehicle, wherein the headset is configured to display the virtual elements generated by the attraction controller based on a position of the headset in the amusement park attraction. 
White more explicitly discloses a headset disposed on the ride vehicle, wherein the headset is configured to display the virtual elements generated by the attraction controller based on a position of the headset in the amusement park attraction [Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; fully immersive motion base connected to VR headset to provide interactive VR ride experience].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Gordt with the teachings of White as stated above.  By incorporating the explicit teachings of a immersive robotic assembly (motion base) to the virtual attraction ride system of Gordt, a versatile VR ride experience that provides a more efficient ride experience is achieved (see White col. 3 lines 20-35)

Regarding claim 9, Gordt discloses the limitations of claim 9.  However Gordt does not explicitly disclose wherein the operating parameter comprises a force imparted on the robot assembly, a force imparted on the ride vehicle, a speed of the ride vehicle, an acceleration of the ride vehicle, a location of the ride vehicle in the amusement park attraction, a time that the amusement park attraction is in operation, or any combination thereof.
White more explicitly discloses wherein the operating parameter comprises a force imparted on the robot assembly, a force imparted on the ride vehicle, a speed of the ride vehicle, an acceleration of the ride vehicle, a location of the ride vehicle in the amusement park [Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; sensors relaying immersive experience data relating to a variety of ride parameters including speed, position, velocity and environmental].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Gordt with the teachings of White for the same reasons as stated above.
Regarding claim 10, Gordt discloses wherein the controller is configured to adjust the position of the head at a particular speed, via a particular movement, or both [0019, 0052-0056; orientation and positioning data relating to user during operation of ride].
Regarding claim 11, Gordt discloses comprising a computing device communicatively coupled to the camera, wherein the camera is configured to transfer the data to the computing device, and wherein the computing device is configured to display the virtual elements based on the data [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated relaying a variety of data to simulate and display ride settings].   
Regarding claim 12, Gordt discloses wherein the computing device is configured to cause the headset to display the virtual elements and, concurrently, a value of the operating parameter associated with the virtual element [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated relaying a variety of data to simulate and display ride settings].   
Regarding claim 13, Gordt discloses the limitations of claim 13.  However Gordt does not explicitly disclose wherein the robot assembly is configured to couple to a seat of the ride vehicle, a floor of the ride vehicle, or both.
White more explicitly discloses wherein the robot assembly is configured to couple to a seat of the ride vehicle, a floor of the ride vehicle, or both [Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; fully immersive motion base connected to VR headset to provide interactive VR ride experience].

Regarding claim 14, Gordt discloses wherein the head is configured to be set at a starting position relative to the seat when the amusement park attraction is not in operation [0019, 0052-0056; orientation and positioning data relating to user during operation of ride].
Regarding claim 15, Gordt discloses a robot system of an amusement park attraction, comprising:
39311934-2 a head of a robot assembly, wherein the head is configured to couple to a headset of the amusement park attraction [0019, 0052-0056; orientation and positioning data relating to user during operation of ride]. 
a camera disposed in a cavity of the head of the robot assembly, wherein the camera is configured to acquire data indicative of virtual elements displayed via the headset [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated via mobile terminal and VR headset including integrated camera].   
Gordt discloses the limitations of claim 15.  However Gordt does not explicitly disclose an adjuster of the robot assembly, wherein the adjuster is configured to couple to a ride vehicle of the amusement park attraction, wherein the adjuster is configured to adjust a position of the head relative to the ride vehicle.
White more explicitly discloses an adjuster of the robot assembly, wherein the adjuster is configured to couple to a ride vehicle of the amusement park attraction, wherein the adjuster is configured to adjust a position of the head relative to the ride vehicle. [Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; fully immersive motion base connected to VR headset to provide interactive VR ride experience].
 (motion base) to the virtual attraction ride system of Gordt, a versatile VR ride experience that provides a more efficient ride experience is achieved (see White col. 3 lines 20-35)
Regarding claim 16, Gordt discloses wherein the camera is a first camera, wherein the robot system comprises a second camera, wherein the robot system comprises a plurality of trays, wherein each tray of the plurality of trays is configured to individually couple to the head of the robot assembly one at a time, wherein the first camera and the second camera are configured to couple to each respective tray of the plurality of trays, and wherein each tray of the plurality of trays includes a respective distance to separate the first camera and the second camera [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated via mobile terminal and VR headset including integrated stereoscopic VR imaging].   
Regarding claim 17, Gordt discloses wherein the respective distance of each tray of the plurality of trays is substantially different from one another, wherein each tray of the plurality of trays comprises a base configured to couple to the head, wherein the respective bases each comprise approximately a same dimension, wherein each tray of the plurality of trays comprises a first tray cavity and a second tray cavity, wherein the first camera is configured to be disposed in the first tray cavity and the second camera is configured to be disposed in each second tray cavity of each tray of the plurality of trays, and wherein a respective first tray cavity and a respective second tray cavity of each tray of the plurality of trays are separated by the respective distance [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated via mobile terminal and VR headset including integrated stereoscopic VR imaging].   
Regarding claim 18, Gordt discloses the limitations of claim 18.  However Gordt does not explicitly disclose wherein the robot system comprises a plurality of coverings, wherein each covering of the plurality of coverings is configured 40311934-2 to individually fit over the head of the robot 
White more explicitly discloses wherein the robot system comprises a plurality of coverings, wherein each covering of the plurality of coverings is configured 40311934-2 to individually fit over the head of the robot assembly one at a time, and wherein each covering of the plurality of coverings comprises a respective color and texture [Figs. 1, 15-20, col 7 lines 5-35, 45-60, col. 8 lines 5-20; sensors relaying immersive experience data relating to a variety of ride parameters including speed, position, velocity and environmental included in a removable HMD].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Gordt with the teachings of White for the same reasons as stated above.
Regarding claim 19, Gordt discloses wherein the adjuster is configured to rotate the head with respect to the ride vehicle, translate the head with respect to the ride vehicle, or both [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated via mobile terminal and VR headset including integrated stereoscopic VR imaging].   
Regarding claim 20, Gordt discloses wherein the adjuster comprises a plurality of segments, and wherein each segment of the plurality of segments is configured to move relative to at least one other segment of the plurality of segments [Figs. 1-2, ABS, 0019-0031, 0042-0056; an attraction ride simulated via mobile terminal and VR headset including integrated stereoscopic VR imaging].   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483